Whitfeld, J.,
delivered the opinion of the court.
The remarkably ingenious and able argument of counsel for appellant places beyond doubt, if any ther.e were, the common law power of the coroner to bind the county for reasonable compensation for the services of a physician or surgeon ren*310dered in a case necessary to the due administration of public justice in making a post mortem examination. And, if the question were one at common law, the argument would avail to carry the case. But the subject has been specifically legislated upon. From 1822 (Hutchinson’s Code, p. 155) to 1857, no difference obtained between the compensation of ordinary and expert witnesses. By the code of 1857, p. 130, art. 117, it was provided that, on the request of a majority of the coroner’s jury, “some surgeon or physician might be required to appear as a witness upon the talcing of such inquest, ’ ’ and a fee of ten dollars w'as provided for such expert witness. The law remained thus till 1871, when (Code 1871, § 253) it was provided that, in addition to the ten dollars provided for in the code of 1857, if there was a dissection or chemical analysis made before the body was buried, there should be allowed a fee of just $50, and, if after, of just $100. These fees were fixed. In 1878 (Laws, p. 189) this was changed so as to provide that no allowance should be made unless there was a prosecution pending for the homicide of the dead person; and, if there shordd be, then, the board of supervisors were given discretion to make such allowance, not to exceed, as maximum allowances, the said sums of $50 and $100, as the case might be. And, if the physician or surgeon made a jpost mortem examination without dissection or chemical analysis, the fee was not to exceed $10.
The code of 1880, § 359, omits all these provisions for compensation for dissection and chemical analysis, and re-enacts the provisions of the code of 1857, except that the $10 are to be " paid on the' allowance of the board of supervisors. ’ ’ The annotated code of 1892 is a copy of this provision of the code of 1880.
Here, then, we have from 1822 to 1871 the policy of the state, as declared by legislature, allowing no compensation to the physician or surgeon, either as an expert witness, testifying from his professional knowledge and skill, or for making a dissection or chemical analysis. Thereafter, for nine years, such *311compensation was allowed, within the limits indicated; and in 1880 a return to .the old policy is plainly manifested as the legislative will.
It is to be noted, also, that under § 824, code 1892, the coroner only calls in the physician or surgeon with the written consent of a majority of the jurors.
The contention that under § 289, code 1892, the board of supervisors may allow for such services, as one of the “ other matters of county police,” is unsound, because the very subject-matter under discussion has been legislated about specifically elsewhere, and we must presume the legislature, in such specific legislation, with its attention directly drawn to such subject, has declared not a part, but the whole of its purpose on this sxibject. “ Other matters ” must mean matters ejusdem generis with those specified. Nor do we think aid is to be derived from § 827, code 1892. “The cost of all inquests” is to be paid, as to manner of payment and authority for allowance, by the board of supervisors, but what that " cost ’ ’ is, as to amount, must be gathered from the law as written. The board of supervisors shall direct, etc., but shall not appropriate the same to an object not authorized by law (§ 317, code 1892), and § 320 is stringent and imperative in its provisions that the board shall lay its finger on the very statute authorizing an allowance.
This review of our legislation on the subject leaves no room for doubt that, for reasons satisfactory to the legislature, with the wisdom of which we have nothing to do, but by the sanction of which as expressed in the statute we are bound, beyond the ten dollars provided in § 824, code 1892, no allowance can be made by the board of supervisors for compensation to a physician or surgeon, in the state of case named, viewed as a " fee ’ ’ for testifying from professional skill and knowledge, or as a " fee ’ ’ for the services rendered in the dissection and chemical analysis required in examining as to the cause of death. The remedy whereby such latter services, often indispensable *312(and, in this case, clearly rendered in the due administration of public justice, and the fee demanded for which was altogether reasonable), are to be properly compensated, is in legislation. We can only say, “ita lex serijpta est, ” and affirm the judgment.

Affirmed.'